United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2166
                                     ___________

Frederick O. Bond,                  *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of Minnesota.
Dan Salomone, Commissioner of the   *
Minnesota Department of Revenue,    * [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                               Submitted: July 6, 2007
                                  Filed: July 13, 2007
                                   ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Frederick Bond appeals the district court’s1 order granting defendant’s motion
for judgment on the pleadings. Having carefully reviewed the record, see Entzi v.
Redmann, 485 F.3d 998, 1003 (8th Cir. 2007) (de novo review), we agree with the
district court that it lacked jurisdiction over Bond’s action, see 28 U.S.C. § 1341 (“The
district courts shall not enjoin, suspend or restrain the assessment, levy or collection


      1
        The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
of any tax under State law where a plain, speedy and efficient remedy may be had in
the courts of such State.”); Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 283-84 (2005) (Rooker-Feldman2 doctrine recognizes that federal district courts
lack jurisdiction to hear federal actions “brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments”).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
      Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court
of Appeals v. Feldman, 460 U.S. 462 (1983).

                                         -2-